Case: 21-50104      Document: 00516153177          Page: 1     Date Filed: 01/04/2022




              United States Court of Appeals
                   for the Fifth Circuit                            United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                                                     January 4, 2022
                                   No. 21-50104
                                                                      Lyle W. Cayce
                                 Summary Calendar                          Clerk


   United States of America,

                                                               Plaintiff—Appellee,

                                        versus

   Cleto Samuel Duran,

                                                            Defendant—Appellant.


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 1:03-CR-144-3


   Before Southwick, Graves, and Costa, Circuit Judges.
   Per Curiam:*
          Cleto Samuel Duran, federal prisoner # 28996-180, has appealed the
   district court’s order denying his motion for compassionate release under 18
   U.S.C. § 3582(c)(1)(A)(i). The Government moves to dismiss the appeal as
   untimely or, alternatively, for a 30-day extension of time to file a brief.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50104      Document: 00516153177            Page: 2    Date Filed: 01/04/2022




                                      No. 21-50104


          Duran filed his notice of appeal after the deadline and beyond the time
   during which the district court could have granted him an extension. Fed.
   R. App. P. 4(b)(1)(A)(i), (b)(4). While the timely filing of a notice of appeal
   in a criminal case is not jurisdictional, it is mandatory. United States v. Pesina-
   Rodriguez, 825 F.3d 787, 788 (5th Cir. 2016). We will enforce the mandatory
   time limit by dismissing the appeal where, as here, the Government timely
   raises the issue. See United States v. Hernandez-Gomez, 795 F.3d 510, 511 (5th
   Cir. 2015).
          Accordingly, the Government’s motion to dismiss is GRANTED, its
   alternative motion for an extension of time is DENIED as unnecessary, and
   the appeal is DISMISSED as untimely.




                                           2